IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45138

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 673
                                               )
       Plaintiff-Respondent,                   )   Filed: December 18, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
MARCO A. CHI CORDERO,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty years, with
       eight years determinate, for three counts of lewd conduct with a child under
       sixteen and concurrent unified sentence of ten years, with five years determinate,
       for one count of enticement of a child through the use of the Internet or other
       communication device, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Marco A. Chi Cordero pled guilty to three counts of lewd conduct with a child under
sixteen, Idaho Code § 18-1508, and one count of enticement of a child through the use of the
Internet or other communication device, Idaho Code § 18-1509A. The district court imposed
concurrent unified sentences of twenty years, with eight years determinate, on each of the lewd
conduct counts and a concurrent unified sentence of ten years, with five years determinate, on
the enticement count. Cordero appeals, contending that his sentences are excessive.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cordero’s judgment of conviction and sentences are affirmed.




                                                   2